Weltner, Chief Justice.
In a quo warranto proceeding to determine the propriety of the selection and service of the magistrates of Baldwin County pursuant to local and general legislation, the trial court held that the provisions of OCGA § 15-10-20 allowing the general law to be varied by local law violated the uniformity provisions of Art. VI, Sec. I, Par. V of the Constitution of Georgia of 1983, as well as the local laws themselves.
1. (a) Art. VI, Sec. I, Par. V of the Constitution of Georgia of 1983 provides:
Except as otherwise provided in this Constitution, the courts of each class shall have uniform jurisdiction, powers, rules of practice and procedure, and selection, qualifications, terms, and discipline of judges. The provisions of this Paragraph shall be effected by law within 24 months of the effective date of this Constitution. [Emphasis supplied.]
(b) Art. VI, Sec. VII, Par. I of the Constitution of Georgia of 1983 provides “otherwise”:
All superior court and state court judges shall be elected on a nonpartisan basis for a term of four years. All Justices of the Supreme Court and the Judges of the Court of Appeals shall *335be elected on a nonpartisan basis for a term of six years. . . . All other judges shall continue to be selected in the manner and for the term they were selected on June 30, 1983, until otherwise provided by local law. [Emphasis supplied.]
Decided July 9, 1992.
Groover & Childs, Denmark Groover, Jr., for appellant.
Michael J. Bowers, Attorney General, Stephanie B. Manis, Deputy Attorney General, Waddell, Emerson, George & Buice, David W. Waddell, Hulane E. George, Walbert & Hermann, David F. Walbert, for appellee.
2. As the Constitution permits selection and terms of offices of magistrate judges to be varied by local law, the provisions of OCGA §§ 15-10-20; 15-10-23; 15-10-100; 15-10-105, and Ga. L. 1983, p. 4027, are not unconstitutional.

Judgment reversed.


All the Justices concur.